ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-457, concluding that DENNIS A. MAYCHER of WALLINGTON, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness) based on his conviction of violation of 12 U.S.C.A. § 1956, a federal misdemeanor, and good cause appearing;
It is ORDERED that DENNIS A. MAYCHER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 1, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.